               Case 3:19-cr-00127-WHA Document 18 Filed 07/02/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4
     JULIE C. REAGIN (CABN 167934)
 5   Assistant United States Attorney
            450 Golden Gate Avenue, Box 36055
 6          San Francisco, California 94102-3495
            Telephone: (415) 436-7181
 7          Fax: (415) 436-6570
 8          Email: Julie.Reagin@usdoj.gov

 9 Attorneys for Plaintiff
10                                 UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       CASE NOS. CR 18-009-01 WHA
14                                                             CR 19-127-01 WHA
             Plaintiff,
15
        v.
16                                                   WRIT OF GARNISHMENT

17   AMIR BAKHTIARI A/K/A AMIR
     GALEHBAKHTIARI,
18
             Defendant.
19

20   FIRST REPUBLIC BANK,
21           Garnishee.
22

23

24
             TO: First Republic Bank
25           ATTN: Legal Order Processing
             111 Pine Street
26           San Francisco, CA 94111
27

28
     Writ of Continuing Garnishment
     Case Nos: CR 18-009-01 WHA & CR 19-127-01 WHA
                                                     1
                 Case 3:19-cr-00127-WHA Document 18 Filed 07/02/20 Page 2 of 4




 1          YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE

 2 UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE

 3 DEFENDANT-JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.

 4          The name, last known address, and last four digits of the social security number of the person

 5 who is the defendant-judgment debtor (“defendant”) in this action and whose property is subject to this

 6 Writ are as follows:

 7                    Amir Bakhtiari a/k/a Amir Galehbakhtiari
                      Northlake Correctional Facility
 8                    1805 West 32nd St., Baldwin, MI 49304
                      Social Security Number (last four digits): XXX-XX-6742
 9
10          This Writ has been issued pursuant to a stipulation between the United States of America and

11 Amir Bakhtiari a/k/a Amir Galehbakhtiari, to enforce the collection of a criminal judgment entered in

12 favor of the United States against the defendant for a debt in the original amount of $8,062,750.00. As

13
     of June 12, 2020, the total balance due on the judgment debt, including accrued interest, was
14
     $7,552,481.51.
15
            The following are the steps that you must take to comply with this Writ. If you have any
16
     questions, you should consult with your attorney.
17
            1.       Pursuant to 28 U.S.C. § 3205(c)(2)(F), if you have in your custody, control, or possession
18
     any property of the defendant in which the defendant has a substantial nonexempt interest, or if you
19
     obtain custody, control, or possession of such property while this Writ is in effect, you must
20
     immediately withhold such property from the defendant and retain it in your possession until you
21
     receive instructions from the Court which will tell you what to do with the property. Such property
22
     would include, but not be limited to, accounts in the name of Amir Bakhtiari a/k/a Amir Galehbakhtiari
23
     ending in XXXX5199.
24
            2.        Pursuant to 28 U.S.C. § 3205(c)(2)(E), you are required to answer this Writ within 10
25
     days after service of this Writ upon you. You must answer the Writ even if you do not have in your
26
     custody, control, or possession, any property of the defendant. Pursuant to 28 U.S.C. § 3205(c)(4), your
27
     answer must state, under oath, the following information:
28
     Writ of Continuing Garnishment
     Case Nos: CR 18-009-01 WHA & CR 19-127-01 WHA
                                                          2
                 Case 3:19-cr-00127-WHA Document 18 Filed 07/02/20 Page 3 of 4




 1                   a.     Whether or not you have in your custody, control, or possession, any property

 2                          owned by the defendant in which the defendant has a substantial nonexempt

 3                          interest, including nonexempt disposable earnings;

 4                   b.     a description of such property and the value of such property;

 5                   c.     a description of any previous garnishments to which such property is subject and

 6                          the extent to which any remaining property is not exempt; and

 7                   d.     the amount of the debt you anticipate owing to the defendant in the future and

 8                          whether the period for payment will be weekly or another specified period.

 9          For your convenience, a form which addresses the above-requested information is attached and

10 may be used to answer the Writ.

11          3.       After you complete the answer under oath, pursuant to 28 U.S.C. § 3205(c)(2)(E) and

12 (c)(4), within ten (10) days after service of this Writ upon you, you must mail or deliver the original

13 answer bearing the original signature of the person preparing the answer to the Court at the following

14 address:

15                           Office of the Clerk
                             United States District Court
16                           450 Golden Gate Ave., Box 36060
                             San Francisco, CA 94102
17

18          At the same time you mail or deliver the original answer to the Court, you must also mail or

19 deliver a copy of the original answer to both the defendant and attorney for the United States at the

20 following respective addresses:

21
                             Martha Boersch, Esq.
22                           Boersch & Illovsky LLP
                             1611 Telegraph Ave., Ste. 806
23                           Oakland, CA 94612
24
                             Julie C. Reagin, Assistant U.S. Attorney
25                           United States Attorney’s Office
                             450 Golden Gate Avenue, 9th Floor
26                           P.O. Box 36055
                             San Francisco, CA 94102
27

28
     Writ of Continuing Garnishment
     Case Nos: CR 18-009-01 WHA & CR 19-127-01 WHA
                                                         3
              Case 3:19-cr-00127-WHA Document 18 Filed 07/02/20 Page 4 of 4




 1          Please note that the attached form answer contains a certificate of service which needs to be

 2 completed by the person mailing the copies of the answer to the defendant and the attorney for the

 3 United States, and which needs to be filed with the Court along with the answer.

 4          IF YOU FAIL TO ANSWER THIS WRIT OR FAIL TO WITHHOLD PROPERTY IN

 5 ACCORDANCE WITH THIS WRIT, THE UNITED STATES MAY PETITION THE COURT

 6 FOR AN ORDER REQUIRING YOU TO APPEAR BEFORE THE COURT TO ANSWER THE

 7 WRIT AND TO WITHHOLD PROPERTY IN ACCORDANCE WITH THE WRIT BEFORE

 8 THE APPEARANCE DATE. IF YOU FAIL TO APPEAR OR DO APPEAR AND FAIL TO

 9 SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT, THE COURT
10 WILL ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF THE DEFENDANT’S

11 NONEXEMPT INTEREST IN SUCH PROPERTY (INCLUDING NONEXEMPT DISPOSABLE

12 EARNINGS). THE COURT MAY ALSO AWARD A REASONABLE ATTORNEY’S FEE TO

13 THE UNITED STATES AND AGAINST YOU IF THE WRIT IS NOT ANSWERED WITHIN

14 THE TIME SPECIFIED HEREIN AND IF THE UNITED STATES FILES A PETITION

15 REQUIRING YOU TO APPEAR.

16                                                       SUSAN Y. SOONG,
                                                         Clerk of the Court
17                                                       United States District Court for the
                                                         Northern District of California
18

19
            July 2, 2020
20 Dated: _______________________                By:                          W. Noble
                                                         __________________________
                                                         Deputy Clerk
21

22

23

24

25

26

27

28
     Writ of Continuing Garnishment
     Case Nos: CR 18-009-01 WHA & CR 19-127-01 WHA
                                                        4
